Exhibit 10.2
 
AVIS BUDGET GROUP, INC.
EMPLOYEE STOCK PURCHASE PLAN
 
 
ARTICLE I
PURPOSE AND SCOPE OF THE PLAN
 
1.1
Purpose

 
The Avis Budget Group, Inc. Employee Stock Purchase Plan is intended to
encourage employee participation in the ownership and economic progress of the
Company.
 
1.2
Definitions

 
Unless the context clearly indicates otherwise, the following terms have the
meaning set forth below:
 
 
Board of Directors or Board shall mean the Board of Directors of the Company.
 
 
Code shall mean the Internal Revenue Code of 1986, as amended from time to time,
together with any applicable regulations issued thereunder.
 
 
Committee shall mean the Board, or a committee designated by the Board to
administer the Plan, which Committee shall administer the Plan as provided in
Section 1.3 hereof.
 
 
Company shall mean Avis Budget Group, Inc., a corporation organized under the
laws of the State of Delaware, or any successor corporation.
 
 
Compensation shall mean the fixed salary or base hourly wage paid by the Company
to an Employee as reported by the Company to the United States government (or
other applicable government) for income tax purposes, including an Employee’s
portion of salary deferral contributions pursuant to Section 401(k) of the Code
and any amount excludable pursuant to Section 125 of the Code, but excluding any
commissions, bonus, fee, overtime pay, severance pay, expenses, stock option or
other equity incentive income, or other special emolument or any credit or
benefit under any employee plan maintained by the Company.
 
 
Continuous Service shall mean the period of time, uninterrupted by a termination
of employment (other than a termination as a result of a transfer of employment
among the Company or a Designated Subsidiary), that an Employee has been
employed by the Company or a Designated Subsidiary (or any combination of the
foregoing) immediately preceding an Offering Date. Such period of time shall
include any approved leave of absence.
 
 
Designated Subsidiary shall mean any subsidiary of the Company that has been
designated by the Committee to participate in the Plan.
 
 
Employee shall mean any full-time or part-time employee of the Company or a
Designated Subsidiary who customarily works for the Company or Designated
Subsidiary, as the case may be, for a minimum of twenty hours per week.
 
 
Exercise Date shall mean the last day of each month of each Plan Year, unless
otherwise determined by the Committee.
 
 
Fair Market Value of a share of Stock means the fair market value of such Stock
determined by such methods or procedures as shall be established from time to
time by the Committee. Unless otherwise determined by the Committee in good
faith, the per share Fair Market Value of Stock as of a particular date shall
mean (i) the closing price per share of Stock on the national securities
exchange on which the Stock is principally traded, for
 
 
 

--------------------------------------------------------------------------------

 
 
 
the last preceding date on which there was a sale of such Stock on such
exchange, or (ii) if the shares of Stock are then traded in an over-the-counter
market, the average of the closing bid and asked prices for the shares of Stock
in such over-the-counter market for the last preceding date on which there was a
sale of such Stock in such market, or (iii) if the shares of Stock are not then
listed on a national securities exchange or traded in an over-the-counter
market, such value as the Committee, in its sole discretion, shall determine.
 
 
Offering Date shall mean the first day of each month of each Plan Year, unless
otherwise determined by the Committee.
 
 
Option Period or Period shall mean the period beginning on an Offering Date and
ending on the next succeeding Exercise Date, or such other period as determined
by the Committee.
 
 
Option Price shall mean the purchase price of a share of Stock hereunder as
provided in Section 3.1 hereof.
 
 
Participant shall mean any Employee who (i) is eligible to participate in the
Plan under Section 2.1 hereof and (ii) elects to participate.
 
 
Plan shall mean the Company’s Employee Stock Purchase Plan, as the same may be
amended from time to time.
 
 
Plan Account or Account shall mean an account established and maintained in the
name of each Participant.
 
 
Plan Manager shall mean any Employee appointed pursuant to Section 1.3 hereof.
 
 
Plan Year shall mean the twelve (12) month period beginning January 1 and ending
on the following December 31.
 
 
Stock means shares of the common stock, par value $0.01 per share, of the
Company.
 
1.3
Administration of Plan

 
Subject to oversight by the Board of Directors or the Board’s Compensation
Committee, the Committee shall have the authority to administer the Plan and to
make and adopt rules and regulations not inconsistent with the provisions of the
Plan or the Code. Its interpretations and decisions in respect of the Plan
shall, subject to the aforesaid, be final and conclusive. The Committee shall
have the authority to appoint an Employee as Plan Manager and to delegate to the
Plan Manager such authority with respect to the administration of the Plan as
the Committee, in its sole discretion, deems advisable from time to time.
 
1.4
Effective Date of Plan

 
The Plan shall become effective on the date established for that purpose by the
Committee, if, prior to that date, the Plan (i) has been adopted by the Board of
Directors of the Company and (ii) has been approved by an affirmative vote of a
majority of the shares of the Company’s Stock present, in person or by proxy and
entitled to vote on the proposal, at a meeting at which a quorum is present;
provided, however, that such stockholder approval occurs on a date no later than
twelve (12) months following the date the Plan is so adopted. The date
established by the Committee as the effective date shall be an Offering Date.
 
1.5
Extension or Termination of Plan

 
The Plan shall continue in effect through, and including December 31, 2019
unless terminated prior thereto pursuant to Section 4.3 hereof, or by the Board
of Directors or the Compensation Committee of the Board, each of which shall
have the right to extend the term of or terminate the Plan at any time. Upon any
such termination, the balance, if any, in each Participant’s Account shall be
refunded to him, or otherwise disposed of in accordance with the policies and
procedures prescribed by the Committee in cases where such a refund may not be
possible.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
PARTICIPATION
 
2.1
Eligibility

 
Participation in the Plan is limited to Employees who meet the requirements of
this Section 2.1. Each Employee who, on an Offering Date, will have at least
ninety days of Continuous Service may become a Participant by completing the
enrollment procedures prescribed by, or on behalf of, the Plan Manager, as
revised from time to time. No Employee may participate in the Plan if such
Employee, immediately after an Offering Date, would be deemed for purposes of
Section 423(b)(3) of the Code to possess 5% or more of the total combined voting
power or value of all classes of stock of the Company or any subsidiary. To the
extent determined by the Committee prior to the commencement of the Option
Period, no Employee may participate in the Plan if such Employee, at the time of
the commencement of the Option Period, is an officer of the Company subject to
the reporting requirements of Section 16(a) of the Securities Exchange Act of
1934.
 
2.2
Payroll Deductions

 
Payment for shares of Stock purchased hereunder shall be made by authorized
payroll deductions from each payment of Compensation in accordance with
instructions received from a Participant. Such deductions shall be expressed as
a whole number percentage which shall be at least 2% but not more than 10%. A
Participant may not increase or decrease the deduction during an Option Period.
However, a Participant may change the percentage deduction for any subsequent
Option Period by filing notice thereof with the Company prior to the Offering
Date on which such Period commences. During an Option Period, a Participant may
discontinue payroll deductions but have the payroll deductions previously made
during that Option Period remain in the Participant’s Account to purchase Stock
on the next Exercise Date, provided that he or she is an Employee as of that
Exercise Date. Any amount remaining in the Participant’s Account after the
purchase of Stock shall be refunded without interest upon the written request of
the Participant. Any Participant who discontinues payroll deductions during an
Option Period may again become a Participant for a subsequent Option Period upon
completion of the enrollment procedures prescribed by, or on behalf of, the Plan
Manager, as revised from time to time. Amounts deducted from a Participant’s
Compensation pursuant to this Section 2.2 shall be credited to such
Participant’s Account.
 
 
ARTICLE III
PURCHASE OF SHARES
 
3.1
Option Price

 
The Option Price per share of the Stock sold to Participants hereunder shall be
95% of the Fair Market Value of such share on the Exercise Date of an Option
Period (or such greater percentage as is determined by the Committee in advance
of an Option Period), but in no event shall the Option Price per share be less
than the par value of the Stock.
 
3.2
Purchase of Shares

 
On each Exercise Date, the amount in a Participant’s Account shall be charged
with the aggregate Option Price of the largest number of shares of Stock which
can be purchased with such amount. The balance, if any, in such account shall be
carried forward to the next succeeding Option Period.
 
3.3
Limitations on Purchase

 
Notwithstanding any provisions of the Plan to the contrary, no Employee shall be
granted an option under the Plan if, immediately after the grant, such
Employee’s right to purchase shares under all employee stock purchase plans (as
described in Section 423 of the Code) of the Company and any subsidiary of the
 
 
 
 

--------------------------------------------------------------------------------

 
 
Company would accrue at a rate per Option Period which exceeds the lesser of:
(a) twenty-five thousand dollars ($25,000) or (b) an amount equal to ten percent
(10%) of the Employee’s annualized base salary in effect at the start of such
Option Period, in each case of the Fair Market Value of such shares (determined
at the time such option is granted); provided, however, that for any calendar
year in which such option would be outstanding at any time, an Employee’s right
to purchase shares under all employee stock purchase plans (as described in
Section 423 of the Code) of the Company and any subsidiary of the Company may
not accrue at a rate which exceeds twenty-five thousand dollars ($25,000) in the
aggregate (as determined at the time such option is granted).
 
 
To the extent necessary to comply with Section 423(b)(8) of the Code and the
limitations on purchase in this Section 3.3, a Participant’s payroll deductions
may be decreased to 0% during any Option Period which is scheduled to end during
any calendar year, such that the aggregate of all payroll deductions accumulated
with respect to such Option Period and any other Option Period ending within the
same calendar year is no greater than twenty-five thousand dollars ($25,000).
Payroll deductions shall re-commence at the rate provided for by the
Participant’s prior election at the beginning of the first Option Period which
is scheduled to end in the following calendar year, unless suspended by the
Participant pursuant to Section 2.2 of the Plan.
 
3.4
Transferability of Rights

 
Rights to purchase shares hereunder shall be exercisable only by the
Participant. Such rights shall not be transferable.
 
 
ARTICLE IV
PROVISIONS RELATING TO COMMON STOCK
 
4.1
Stock Reserved; Delivery of Stock

 
A maximum of 2,500,000 shares of Stock may be purchased under the Plan, of which
up to 125,000 shares of Stock purchased under the Plan per Option Period may be
either newly issued shares or existing treasury shares, and up to 1,000,000
shares of Stock purchased under the Plan in the aggregate may be either newly
issued shares or existing treasury shares (in each case, subject to adjustment
in accordance with Section 4.2 hereof). Subject to the limitation in the
preceding sentence, as determined by the Committee in its sole discretion, any
shares of Stock purchased under the Plan may be either newly issued shares,
existing treasury shares, or new purchases in the open market.
 
4.2
Adjustment for Changes in Stock

 
In the event that adjustments are made in the number of outstanding shares of
Stock or such shares are exchanged for a different class of stock of the Company
or for shares of stock of any other corporation by reason of merger,
consolidation, stock dividend, stock split or otherwise, the Committee may make
appropriate adjustments in (i) the number and class of shares or other
securities that may be reserved for purchase, or purchased, hereunder, and (ii)
the Option Price. All such adjustments shall be made in the sole discretion of
the Committee, and its decision shall be binding and conclusive.
 
4.3
Insufficient Shares

 
If the aggregate funds available for the purchase of Stock on any Exercise Date
would cause an issuance of shares in excess of the number provided for in
Section 4.1 hereof, (i) the Committee shall proportionately reduce the number of
shares which would otherwise be purchased by each Participant in order to
eliminate such excess and (ii) the Plan shall automatically terminate
immediately after such Exercise Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.4
Confirmation

 
Confirmation of each purchase of Stock hereunder shall be made available to the
Participant in either written or electronic format. A record of purchases shall
be maintained by appropriate entries on the books of the Company. Unless
otherwise determined by the Committee, shares of Stock delivered to a
Participant hereunder may not be assigned, transferred, pledged or otherwise
disposed of in any way by the Participant during the one-year period following
such delivery to the Participant (other than by will or the laws of descent and
distribution) and the shares of Stock shall bear a legend denoting such
restrictions in such form as the Committee determines to be appropriate.
 
4.5
Rights as Shareholders

 
The shares of Stock purchased by a Participant on an Exercise Date shall, for
all purposes, be deemed to have been issued and sold as of the close of business
on such Exercise Date. Prior to that time, none of the rights or privileges of a
shareholder of the Company shall exist with respect to such shares.
 
 
ARTICLE V
TERMINATION OF PARTICIPATION
 
5.1
Voluntary Withdrawal

 
A Participant may withdraw from the Plan at any time by filing notice of
withdrawal prior to the close of business on an Exercise Date. Upon withdrawal,
the entire amount, if any, in a Participant’s Account shall be refunded to him
without interest. Any Participant who withdraws from the Plan may again become a
Participant in accordance with Section 2.1 hereof.
 
5.2
Termination of Eligibility

 
If a Participant ceases to be eligible under Section 2.1 hereof for any reason,
the dollar amount and the number of unissued shares in such Participant’s
Account will be refunded or distributed to the Participant, or in the case of
death, the Participant’s designated beneficiary or estate, or otherwise disposed
of in accordance with policies and procedures prescribed by the Committee in
cases where such a refund or distribution may not be possible.
 
 
ARTICLE VI
GENERAL PROVISIONS
 
6.1
Notices

 
Any notice which a Participant files pursuant to the Plan shall be made on forms
prescribed by the Committee and shall be effective only when received by the
Company.
 
6.2
Condition of Employment

 
Neither the creation of the Plan nor participation therein shall be deemed to
create any right of continued employment or in any way affect the right of the
Company or a Designated Subsidiary to terminate an Employee.
 
6.3
Withholding of Taxes

 
Each Participant shall, no later than the date as of which the value of an
option under the Plan and/or shares of Stock first becomes includible in the
income of the Participant for income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any taxes of
any kind
 
 
 

--------------------------------------------------------------------------------

 
 
 
required by law to be withheld with respect to such option or shares of Stock.
The obligations of the Company under the Plan shall be conditioned upon the
making of such payments or arrangements, and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant.
 
 
In particular, to the extent a Participant is subject to taxation under U.S.
Federal income tax law, if the Participant makes a disposition, within the
meaning of Section 424(c) of the Code of any share or shares of Stock issued to
Participant pursuant to Participant’s exercise of an option, and such
disposition occurs within the two-year period commencing on the day after the
Offering or within the one-year period commencing on the day after the Exercise
Date, Participant shall, within ten (10) days of such disposition, notify the
Company thereof and thereafter immediately deliver to the Company any amount of
federal, state or local income taxes and other amounts which the Company informs
the Participant the Company may be required to withhold.
 
6.4
Amendment of the Plan

 
The Board of Directors or the Board’s Compensation Committee may at any time, or
from time to time, amend the Plan in any respect, except that, without approval
of the shareholders, no amendment may increase the aggregate number of shares
reserved under the Plan other than as provided in Section 4.2 hereof, materially
increase the benefits accruing to Participants or materially modify the
requirements as to eligibility for participation in the Plan. Any amendment of
the Plan must be made in accordance with applicable provisions of the Code
and/or any regulations issued thereunder, any other applicable law or
regulations, and the requirements of the principal exchange upon which the Stock
is listed.
 
6.5
Application of Funds

 
All funds received by the Company by reason of purchases of Stock hereunder may
be used for any corporate purpose.
 
6.6
Legal Restrictions

 
The Company shall not be obligated to sell shares of Stock hereunder if counsel
to the Company determines that such sale would violate any applicable law or
regulation.
 
6.7
Gender

 
Whenever used herein, use of any gender shall be applicable to both genders.
 
6.8
Governing Law

 
The Plan and all rights and obligations thereunder shall be constructed and
enforced in accordance with the laws of the State of Delaware and any applicable
provisions of the Code and the related regulations.
 
